RUS SERI/, District Judge.
Now on this, the 29th day of May, .1911, came on to be considered the exceptions of W. C. Hudson, -trustee appointed by the District Court of the United States for the Eastern District of Arkansas, to the findings of fact and conclusions of law filed herein by Hon. Elampson Gary, special master appointed • in this behalf by the District Court of the United States for the Eastern District of Texas; and, the court .being fully advised in the. premises, the court is of opinion that said exceptions of said W. ‘G. Hudson are not well taken. It is therefore ordered by the court -.that said exceptions be, and the same are, overruled, and the said *75petition of said Hudson, trustee as aforesaid, to transfer this cause to the District Court of the United States for the Eastern District of Arkansas, is hereby denied, -and the court hereby approves in all-things the findings, conclusions, and opinion of said Hampson Gary, Special Master; and Thomas D. Bonner, the trustee heretofore appointed in this behalf by this court, is hereby directed to respectfully apply, forthwith, to the honorable District Court for the Eastern District of Arkansas for the stay of proceedings in that court, and for an order directing the said Hudson, trustee, to deliver over to this court all the assets in his hands belonging to the estate of said bankrupts.